DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4, 7-18, 20 and 21 are pending in the instant application; claims 4, 10-18 and 21 are withdrawn as being directed to a non-elected invention; claims 5, 6 and 19 are cancelled; claims 1-3, 7, 8, 20 and 21 are amended; claims 1-3, 7-9 and 20 are the subject of the Office Action below.

Examination Considerations
Applicant's Amendments filed August 31, 2020 have been received and entered into the present application. Claims 1-3, 7-9 and 20 are pending and are herein examined on the merits.
Applicant's Arguments, filed August 31, 2020 have been fully considered. Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.

Claim Objections - Withdrawn
Claims 5-8 and 19 objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only--, and/or, --cannot depend from any other multiple dependent claim is withdrawn.  

Applicant has amended claims with proper dependency thus obviating the objection. Subsequent to amendment, the objection is withdrawn.

Claim Rejections - 35 USC § 112 - Withdrawn

Claims 1, 2, 5-19 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn.

Applicant has amended claim requiring the scope of claim to require structural components of the composition and thus is reasonably interpreted as the structure providing the resultant function of the condition during storage as recited in claim 1. Furthermore, claim 20 has been amended to correct the dependency of the claim. Subsequent to amendment, the rejection is withdrawn.

Claim Rejections - 35 USC § 102 - Withdrawn

Claims 1, 2, 7, 8, 19 and 20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Skulachev et al. (US 2010/0292625 A1) is withdrawn.

Applicant has amended claims changing the scope of the claim to require a different composition thus no longer reading on the art of record. Subsequent to amendment the rejection is withdrawn.

Claim Rejections - 35 USC § 103 - Withdrawn
Claim 1, 2 and 5 rejected under 35 U.S.C. 103 as being unpatentable over Skulachev et al. (US 2010/0292625 A1) in view of Dionisio et al. (J Pharm Bioallied Sci, 2012, 4(3), pp.175-185) is withdrawn.

Claim 1, 2 and 6 rejected under 35 U.S.C. 103 as being unpatentable over Skulachev et al. (US 2010/0292625 A1) in view of Srivastava et al. (Indian Journal of Natural Products and Resources, 2011, Vol. 2(1), pp.10-18) is withdrawn.

Claim 1, 2 and 7 rejected under 35 U.S.C. 103 as being unpatentable over Skulachev et al. (US 2010/0292625 A1) in view of Lesser (Economic Botany, 1950, Vol. 4, Iss. 4, pp 317–321) is withdrawn.

Applicant has amended claims changing the scope of the claim to require a different composition thus no longer rendering the claims obvious over the art of record. Subsequent to amendment the rejection is withdrawn.

Claim Rejections - 35 USC § 112 – New Grounds (Necessitated by Amendment)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7-9 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, and those that depend therefrom, the phrase "…that constitute a lower alkyl or lower alkoxy, including the methyl or methoxy groups" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  One cannot determine whether the claim limitation is intending to require that a methyl or methoxy be present or if “including” here is meant to be like “such as” to demonstrate a potential example and not necessarily a limitation of the claim. Thus one cannot determine the metes and bounds of the claim.

Regarding claim 1, and those that depend therefrom, the phrase “…a) a straight or branched hydrocarbon chain, not necessarily replaced with one or more substitutes, and where necessary containing one or more double or triple bonds…” renders the claim indefinite. One cannot determine the scope of what is necessary or required in the limitation. One cannot determine whether there needs to be a substitute and when 

Claim 1, and those that depend therefrom, is rejected on the basis that it contains an improper Markush grouping of alternatives for the gel forming components. The Markush grouping of gel components is unclear whether all the components are required in combination or is selected alternatively. If all are required it suggested to recite “gel forming components which are pectin, carob tree gum and algin”; however, if otherwise, it is suggested to recite “from the group consisting of pectin, carob tree gum and algin”.

Claim Rejections - 35 USC § 103 – New Grounds of Rejection (Necessitated by Amendment)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-3, 7-9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Skulachev et al. (US 2010/0292625 A1; previously cited) in view of Leschke et al. (Cosmetic Science Technology, 2006, pp.1-11); Srivastava et al. (Indian Journal of Natural Products and Resources, 2011, Vol. 2(1), pp.10-18; previously cited); Dionisio et al. (J Pharm Bioallied Sci, 2012, 4(3), pp.175-185; previously cited); and Lesser (Economic Botany, 1950, Vol. 4, Iss. 4, pp 317–321; previously cited).

Applicant’s invention, according to claim 1, is directed to a composition for cosmetic use comprising (1) mitochondrial antioxidant of general formula I, where SkQ1 is elected, in concentration range from 1 nM to 1 mM; (2) propylene glycol, pentylene glycol, and ethyl hexyl glycerine; and (3) gel forming components comprising pectin oC but not in excess of 25oC.
Skulachev teaches pharmaceutical compositions that also serves as cosmetic compositions for improving and revitalizing the skin (abs).  Skulachev teaches the use of an active antioxidant substance that targets the mitochondria of structure I (p.1, [0016]-[0017]); where the explicit species taught is SkQ1 (p.2, [0033]). Skulachev explicitly teaches exemplified embodiments of compositions, that are both pharmaceutical and cosmetic, of an ointment that comprises SkQ1 at 1.5 micrograms, Cetostearyl alcohol, White Vaseline and Water (up to 100 grams) (p.3, [0055], Ointment-2). The Ointment-2 composition is about 15 nM concentration of SkQ1. Skulachev further teaches the use of a cream that contains propylene glycol (p.4, [0056], Cream-1). Skulachev primarily teaches that percutaneous or intradermain administration includes gels amongst other forms, where the exemplified embodiment is White Vaseline formulation. Skulachev teaches a composition in the claimed concentration range for the mitochondrial antioxidant of SkQ1 and a gel-forming component. However, Skulachev does not explicitly teach a composition that requires components (II) and (III), yet these components are well known components for cosmetic formulations. 
Leschke teaches the use of multifunctional cosmetic ingredient ethyl hexyl glycerine as well as other components with boosting properties (abs). Leschke teaches that ethyl hexyl glycerine provides deodorizing efficacy (p.2, col.1, para.3) and improves antimicrobial efficacy of cosmetic alcohols and glycols, such as pentylene glycol 
Srivastava teaches an overview of pectin and its applications.  Srivastava teaches its gel forming properties as being advantageous, particularly in the pharmaceutical industry (abs). Srivastava explicitly teaches that pectin has been used in cosmetic products as a stabilizer (p.16, col.1, para.1).  Srivastava demonstrates pectin’s use in cosmetic products with the known property of gel forming.
Dionisio teaches the application of locust bean gum (which is extracted from the seeds of the carob tree), where the high gelling capacity is highlighted (abs). Dionisio explicitly teaches the gum’s strongest application is use as a thickening and stabilizing agent in both foods and cosmetics (p.3, para.2). Dionisio further teaches further benefits due to the gelling capacity for biopharmaceutical application.
Lesser teaches the use of alginates in drugs and cosmetics. Lesser teaches that sodium alginate is the most important of the compounds as being widely used as a thickening agent and gelling medium for the manufacture of cosmetics (p.317, col.1, para.1). Lesser explicitly teaches that the ability to form gels with controllable consistency and density is why sodium alginate is favored for hand jellies and lotions, 
One of ordinary skill would arrive at the instant claim having a reasonable expectation of success based on the combined teaching because the prior art establishes the use of the claimed components in cosmetic compositions and their advantage for using such. A skilled artisan would readily generate a cosmetic composition using SkQ1 and a gel-forming component as taught by Skulachev. One would recognize the combination of propylene glycol, pentylene glycol and ethyl hexyl glycerine provides both deodorizing efficacy and improved antimicrobial efficacy as taught by Lescke. One would also recognize pectin, carob tree gum (also known as locust beach gum) and algin as gel-forming components that is used in an array of products, including cosmetic products as taught by Srivastava, Dionisio and Lesser.  At the very least, one would have utilized these gel-forming components as stabilizers in a cosmetic composition. One of ordinary skill would arrive at the instant limitation having a reasonable expectation of success based on the combined teaching of the prior art and therefore the claims are prima facie obvious over the art of Skulachev, Lescke, Srivastava, Dionisio and Lesser.

Applicant’s invention, according to claim 2, limits claim 1 and requires the composition to further comprise ethyl ascorbic acid, in the alternative.
Skulachev teaches the composition can contain additional therapeutic agents, including ascorbates (p.3, [0051]) thus meeting the claim limitation. Therefore the prima facie obvious over the prior art.

Applicant’s invention, according to claim 3, limits claim 1 and requires the gel-forming components are macromolecular colloids in the alternative.
As mentioned above, Srivastava, Dionisio and Lesser teach the claimed gel-forming agents thus meeting the functional descriptive language claimed. For the reasons stated for claim 1 the instant claim is prima facie obvious.

Applicant’s invention according to claim 7, limits claim 1 and requires the gel-forming component includes sodium alginate.
As mentioned above, Lesser teaches the use of sodium alginate. For the reason stated for claim 1, the instant claim is prima facie obvious.

Applicant’s invention, according to claims 8 and 9, limits claim 1 and 8 and requires a hydrophilic emollient, further requiring a polyol-based emollient.
It is noted that in the elected species, propylene glycol is a hydrophilic and polyol-based emollient.
As mentioned supra, Skulachev teaches an exemplified embodiment of a Cream for Percutaneous administration-1 (p.4, [0056]). The composition comprises SkQ1 at about 150 nM concentration and further comprises propylene glycol. As well as Lescke teaches the advantage of using propylene glycol in combination with pentylene glycol is prima facie obvious.

Applicant’s invention according to claim 20, limits claim 1 and requires explicitly the compound of SkQ1.
Skulachev explicitly teaches the compound SkQ1 thus meeting the claim limitation. For the reason stated for claim 1, the instant claim is prima facie obvious.

Double Patenting - New Grounds (Necessitated by Amendment)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 7-9 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,427,444 B2  in view of Leschke et al. (Cosmetic Science Technology, 2006, pp.1-11); Srivastava et al. (Indian Journal of Natural Products and Resources, 2011, Vol. 2(1), pp.10-18; previously cited); Dionisio et al. (J Pharm Bioallied Sci, 2012, 4(3), pp.175-185; Economic Botany, 1950, Vol. 4, Iss. 4, pp 317–321; previously cited).

Response to Applicant’s Arguments:
Applicant traverses rejection and alleges the present claims are not obvious over the stated claims of Patent ‘444 because different components of the claimed compositions are present.
Applicant’s arguments are found unpersuasive, due the claims of Patent ‘444 being a method of use of a composition that comprises a compound of formula (I); which is open language that allows for the composition to include other components. Both the instant claims and the patented claims require a composition that comprises a compound of Formula I with SkQ1 being an explicit species. Furthermore, both claim sets use comprising language thus being open to other components. Therefore the claims are obvious variants of each other, unless evidence of unexpected results. The rejection is maintained.  

Newly Applied Rejection:
Although the claims at issue are not identical, they are not patentably distinct from each other because the Patent ’444 disclosure sets out to claim the utility of a composition comprising SkQ1 for treating the skin from aging or improving its appearance thus a use as a cosmetic composition where the instant application claims as a cosmetic composition comprising SkQ1 with known cosmetic excipients. As mentioned above Lescke, Srivastava, Dionisio and Lesser establish the instantly .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TORI STRONG whose telephone number is (571)272-6333.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on (571)272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kortney L. Klinkel/Primary Examiner, Art Unit 1699                                                                                                                                                                                                        
TORI STRONG
Examiner
Art Unit 1629



/TORI STRONG/Examiner, Art Unit 1629